FILED
                            NOT FOR PUBLICATION                               NOV 28 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10619

               Plaintiff - Appellee,             D.C. No. 2:13-cr-00466-SMM

  v.
                                                 MEMORANDUM*
DERRICK MYRAN FRANKSON, a.k.a.
Derek White,

               Defendant - Appellant.


                     Appeal from the United States District Court
                              for the District of Arizona
                   Stephen M. McNamee, District Judge, Presiding

                           Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Derrick Myran Frankson appeals from the district court’s judgment and

challenges his jury-trial conviction and 27-month sentence for reentry of a

removed alien, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
386 U.S. 738 (1967), Frankson’s counsel has filed a brief stating that there are no

grounds for relief, along with a motion to withdraw as counsel of record. We have

provided Frankson the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      Frankson’s pro se motion filed May 9, 2014, to relieve counsel and for

permission to file his own brief is DENIED as unnecessary.

      AFFIRMED.




                                          2                                    13-10619